681 N.W.2d 347 (2004)
470 Mich. 880
In re A.B., D.B., and M.H., Minors.
Family Independence Agency, Petitioner-Appellee,
v.
Jenell Rene Turnipseed, Respondent-Appellant, and
Noah Delvern Borden, Aganoris Leontrace Brown, and Wali Husain, Respondents.
Docket No. 125935, COA No. 249230.
Supreme Court of Michigan.
June 18, 2004.
On order of the Court, the application for leave to appeal the March 16, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
I would grant respondent's application for leave to appeal to consider the following issues: (1) whether the trial court had the authority to terminate respondent's parental rights due in part to the perceived inadequacy of her current living arrangementsa one-bedroom apartment shared with four children; (2) whether the trial court had the authority to terminate respondent's parental rights due in part to her perceived inability to maintain a stable employment or a stable residence; (3) whether respondent, who herself had requested help with her children from the Family Independence Agency after the family's house was destroyed by fire, is being treated in conformity with the law by now having her parental rights terminated; and (4) whether, under the totality of circumstances, the trial court abused its discretion in terminating respondent's parental rights where she had made at least some progress in fulfilling the terms of her parent-agency agreement and had engaged in other efforts to be reunited with her children.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., join the statement of MARKMAN, J.